Title: To Thomas Jefferson from George Washington, 18 December 1791
From: Washington, George
To: Jefferson, Thomas



Sunday 18th. Decr 1791

The P requests that Mr. J would give the letter and statement herewith sent from the Sy of War a perusal, and return it to him in the course of the day, with his opinion as to the propriety of the manner of making the communication to Congress; and whether it ought not, at any rate, to be introduced in some such way as this (if it is to pass through him to Congress) “Pursuant to directions I submit” & ca. or (if it is to go immediately from the War department to that body) “I lay before Congress by direction from the P of the U.S. the following statement” & ca.
